Third District Court of Appeal
                               State of Florida

                        Opinion filed November 18, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D20-1422
                  Lower Tribunal Nos. 79-20647 and 79-20648
                             ________________


                           Mark Anthony Dingle,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Laura Shearon Cruz, Judge.

      Mark Anthony Dingle, in proper person.

      Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, LOGUE, and GORDO, JJ.

      PER CURIAM.

      Affirmed.